PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           ______________

                No. 11-4523
              _______________

      UNITED STATES OF AMERICA

                      v.

              KELLY L. HUFF,

                           Appellant
          ______________________

On Appeal from the United States District Court
   for the Western District of Pennsylvania
            (D. C. No. 06-cr-00029)
  District Judge: Honorable Kim R. Gibson
         _______________________

  Submitted Under Third Circuit LAR 34.1(a)
              October 23, 2012

Before: HARDIMAN, GREENAWAY, JR., and
         VANASKIE, Circuit Judges.

       (Opinion Filed: January 9, 2013)
Donovan J. Cocas
Stephanie L. Haines
Rebecca R. Haywood
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219-0000
       Attorneys for Plaintiff-Appellee

Chris R. Eyster
Suite 304
100 Ross Street
Pittsburgh, PA 15219-2013
       Attorney for Defendant-Appellant

              ___________________________

                OPINION OF THE COURT
             ____________________________

HARDIMAN, Circuit Judge.

       Kelly Huff appeals the District Court’s judgment of
sentence following the revocation of her supervised release.
Huff contends that her sentence of ten months’ incarceration
was substantively unreasonable.        Because Huff was
unconditionally released from custody on August 31, 2012, we
will dismiss her appeal as moot.

                               I

       In July 2008, Huff pleaded guilty to conspiracy to
distribute 50 grams or more of cocaine base and 500 grams or




                               2
more of powder cocaine in violation of 21 U.S.C. § 846. The
District Court sentenced her to twelve months’ imprisonment to
be followed by three years of supervised release. Because Huff
already had spent more than a year in prison while awaiting
trial, her period of supervised release began on July 22, 2008.

       In August 2010, the United States Probation Office filed
a Petition on Supervised Release in which it informed the
District Court that Huff had violated the conditions of her
supervised release by failing to attend mental health treatment,
failing to notify the Probation Office about contact with law
enforcement, and failing to file monthly supervision reports for
four consecutive months. Huff waived a hearing and agreed to
be placed in home detention for three months, and the court
entered an order to that effect.

        In April 2011, the Probation Office filed a second
Petition on Supervised Release after Huff was charged with
driving under the influence, endangering the welfare of children,
improper vehicle child restraint, public drunkenness, and failure
to stop at a red light. The Petition also stated that Huff had been
non-compliant with other aspects of the terms of her
supervision.

       On December 6, 2011, the District Court held a hearing
to consider the alleged violations, which Huff conceded. Huff
and her counsel urged the Court to impose home supervision so
Huff could continue to care for her two children. Citing Huff’s
continued inability or unwillingness to comply with the
conditions of her supervision, the District Court denied Huff’s
request for leniency. Instead, the District Court revoked Huff’s
supervised release and sentenced her to ten months’
incarceration with no subsequent period of supervised release.




                                3
       Huff filed a notice of appeal on December 7, 2011. She
argues that her sentence was substantively unreasonable.
Significantly, however, Huff was released from custody on
August 31, 2012.

                                 II

        We begin, as we always do, with the question of
jurisdiction. The federal courts are courts of limited jurisdiction,
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994), and our power to render judgment is circumscribed by
the Article III requirement that a live case or controversy exist
throughout all stages of litigation, including appellate review,
see U.S. Const. art. III, § 2; Lewis v. Cont’l Bank Corp., 494
U.S. 472, 477 (1990). This requirement is satisfied when the
parties “continue to have a ‘personal stake in the outcome’ of
the lawsuit.” Lewis, 494 U.S. at 478 (quoting Los Angeles v.
Lyons, 461 U.S. 95, 101 (1983)). When the parties lose their
personal stake in the outcome, the case becomes moot and must
be dismissed, even if it once was a live controversy at an earlier
stage of the proceedings. See Davis v. FEC, 554 U.S. 724, 732–
33 (2008).

       If Huff were still serving her ten-month sentence, or if
she were still subject to a term of supervised release, no
mootness concerns would exist. See Spencer v. Kemna, 523
U.S. 1, 7 (1998); United States v. Jackson, 523 F.3d 234, 241
(3d Cir. 2008) (“[I]f a defendant who is serving a term of
supervised release elects to challenge only his sentence of
supervised release, he has raised a live case or controversy under
Article III such that a court will have jurisdiction over his
appeal.”). But “[o]nce the convict’s sentence has expired . . .
some concrete and continuing injury other than the now-ended
incarceration or parole—some ‘collateral consequence’ of the



                                 4
conviction—must exist if the suit is to be maintained.” Spencer,
523 U.S. at 7; see also United States v. Kissinger, 309 F.3d 179,
181 (3d Cir. 2002) (“[O]nce a litigant is unconditionally
released from criminal confinement, the litigant must prove that
he or she suffers a continuing injury from the collateral
consequences attaching to the challenged act.”).

       In Sibron v. New York, the Supreme Court carved a
narrow exception to this rule by allowing the presumption of
collateral consequences when a litigant challenges a criminal
conviction. 392 U.S. 40, 55–56 (1968). However, in Spencer v.
Kemna, the Court held that Sibron’s presumption of collateral
consequences does not apply to parole revocations. 523 U.S. at
12. Likewise, in United States v. Kissinger, we extended
Spencer to an appeal involving a probation violation because we
could discern no “distinction between parole and probation that
would justify distinguishing Spencer.” 309 F.3d at 181. In the
years since Kissinger, panels of our Court extended Spencer to
revocations of supervised release, 1 and we suggested in dicta in
United States v. Jackson that Spencer applied in this context, see
Jackson, 523 F.3d at 238, 241. Today, we hold precedentially
that Sibron’s presumption of collateral consequences does not
apply to supervised release revocations. Accordingly, consistent
with Spencer, a litigant who is unconditionally released from

       1
         See, e.g., United States v. Williams, 373 F. App’x 186,
187 (3d Cir. 2010); United States v. Ebersole, 263 F. App’x 251,
254 & n.5 (3d Cir. 2008); United States v. Robinson, 39 F.
App’x 723, 725 (3d Cir. 2002); see also United States v.
McHugh, 389 F. App’x 127, 131 (3d Cir. 2010) (applying
Spencer and Kissinger to the supervised release context without
discussion); United States v. Simmons, 353 F. App’x 689, 690
(3d Cir. 2009) (applying Kissinger without discussion).



                                5
custody must show that she will, in fact, suffer collateral
consequences from the supervised release revocation to present
a live case or controversy.

        This conclusion follows from our holding in Kissinger,
from the rulings of our sister circuits, and from Congress’s
intent in replacing the parole regime with supervised release. In
Kissinger, we implied that Spencer may be applied to
revocations of supervised release because we acknowledged and
relied upon decisions of other courts of appeals that applied
Spencer in that context. See Kissinger, 309 F.3d at 181; see also
United States v. Meyers, 200 F.3d 715, 721 n.2 (10th Cir. 2000)
(“This court can discern no relevant differences between parole
and supervised release which would militate against the
applicability of Spencer.”); United States v. Clark, 193 F.3d
845, 847–48 (5th Cir. 1999) (per curiam) (applying Spencer and
dismissing as moot a challenge to the district court’s extension
of supervised release); United States v. Probber, 170 F.3d 345,
348–49 (2d Cir. 1999) (applying Spencer and dismissing as
moot a challenge to the revocation of supervised release).
Subsequently, other courts of appeals also have concluded that
Spencer extends to supervised release revocations. See, e.g.,
United States v. Hardy, 545 F.3d 280, 284 (4th Cir. 2008);
United States v. Duclos, 382 F.3d 62, 66 (1st Cir. 2004).

       In Kissinger, we also discussed the similarities between
probation and supervised release, including the fact that both are
imposed by the judiciary, see 18 U.S.C. § 3583(a) (supervised
release); 18 U.S.C. § 3565(a) (probation), revocation in both
contexts is heard by the judiciary, see 18 U.S.C. § 3583(e)(3)
(supervised release); 18 U.S.C. § 3565(a)(2) (probation), and the
conditions the judiciary is permitted to impose are identical for
probation and supervised release, see United States v. Evans,




                                6
155 F.3d 245, 250–51 (3d Cir. 1998) (comparing 18 U.S.C. §
3563(b) (probation), with 18 U.S.C. § 3583(d) (supervised
release)). Kissinger, 309 F.3d at 181.

       Finally, extending Spencer’s rule from the parole context
to the supervised release context makes sense in light of
Congress’s decision to “eliminate[] most forms of parole in
favor of supervised release” in the Sentencing Reform Act of
1984. Johnson v. United States, 529 U.S. 694, 696–97 (2000);
see also Gozlon-Peretz v. United States, 498 U.S. 395, 400
(1991).

                        *      *       *

       In sum, we agree with our sister courts of appeals that
collateral consequences should not be presumed in cases, such
as this one, that challenge revocations of supervised release.
Huff has not argued that she will, in fact, suffer any collateral
consequences. It follows, therefore, that Huff’s unconditional
release from prison renders this case moot. Accordingly, we
must dismiss her appeal for lack of jurisdiction.




                               7